DISSENTING OPINION BY
Judge COHN JUBELIRER.
I respectfully dissent. I believe that Edward L. Hilferty, Jr.’s (Claimant) decision to terminate his employment by accepting Naval Surface Warfare Center Carderock Division’s (Employer) voluntary early retirement plan does not constitute a layoff under the Voluntary Layoff Option Provision (VLO Provision) of Section 402(b) of the Unemployment Compensation (UC) Law (Law).1 Thus, I would *263reverse the Order of the UC Board of Review (Board) granting Claimant UC benefits.
The Board relied on Diehl v. Unemployment Compensation Board of Review (ESAB Group, Inc.), 618 Pa. 592, 57 A.3d 1209 (2012), to reach its conclusion that Employer’s workforce “reshaping” plan constitutes a layoff pursuant to the VLO Provision. I respectfully believe, however, that the Majority’s affirmation of the Board’s Order improperly expands the holding in Diehl to a situation not covered by the VLO Provision.
In Diehl, the employer announced a workforce reduction plan and issued a memo with a list of twenty employees who would be laid-off. Diehl, 57 A.3d at 1210. The memo, however, explained that up to ten of the employees on the list would be retained to fill vacancies resulting from employees accepting the employer’s early retirement plan. Id. at 1210-11. Therefore, in conjunction with the employer’s layoff plan, the employer also “offered employees over sixty years old an early retirement program to encourage high seniority employees to leave so that the less senior employees on the list would not be laid.off.” Id. at 1211. The claimant accepted the early retirement plan, which included a continuation of health insurance for five years and compensation for unused vacation days. Id.
The Supreme Court determined that if the claimant had not accepted the employer’s early retirement offer, it was certain that “another less-senior employee would have been laid off and would have been eligible for unemployment compensation.” Id. at 1222. Consequently, the Supreme Court found “no language that prevents the interpretation of the term layoff to include this employer-initiated, early retirement package offered pursuant to a workforce reduction.” Id. (emphasis added). The Supreme Court analogized Pennsylvania’s VLO Provision to the provision in Arkansas which provides that an individual will not be disqualified for voluntarily participating “in a permanent reduction in the employer’s workforce after the employer announced a pending reduction in its workforce and asked for volunteers.” Id. (citing Ark.Code Ann. § ll-10-513(c)). Thus, the workforce reduction contemplated by the VLO Provision requires an employer layoff — a certainty that some employee will be involuntarily terminated by the employer — if the Claimant does not accept the early retirement offer.
In the instant case, the Board concluded that the Employer’s plan to reduce personnel costs through “reshaping” the workforce had the “practical effect of being a ‘workforce reduction.’” Accordingly, the Board found Claimant eligible for benefits based on the Supreme Court’s holding in Diehl.
While the Board equates a reduction in personnel costs to a workforce reduction in order to find Claimant eligible for benefits, this conclusion expands the holding in Diehl beyond situations in which there would have been an actual layoff, as the VLO Provision requires. Unlike in Diehl, where the employee accepted early retirement so that other employees would not be laid-off, here there is no evidence that Claimant or any other employee would have been laid-off had Claimant not ac*264cepted the early retirement offer.2 The fact that the total number of employees may have decreased after Claimant accepted the retirement plan is also not evidence of a layoff since the total number of employees can fluctuate due to other factors. Under the Board’s reasoning, adopted by the Majority, the VLO Provision would apply to any situation where an employer attempts to reduce its personnel costs by encouraging employees to retire early, even if the employer does not otherwise plan to terminate any employees to accomplish the reduction. Diehl, however, does not support such a broad application of the VLO Provision. Because there is not substantial evidence in the record that Employer either laid-off or intended to layoff any of its employees had Claimant not accepted the early retirement offer, I believe that the Majority errs in affirming the Order of the Board.
For the foregoing reasons, I would reverse the Order of the Board.

. Act of December 5, 1963, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
*263§ 802(b). The VLÓ Provision states:
Provided further, That no otherwise eligible claimant shall be denied benefits for any week in which his unemployment is due to exercising the option of accepting a layoff, from an available position pursuant to a labor-management contract agreement, or pursuant to an established employer plan, program or policy.

Id.



. When Claimant was asked by the UC Referee in the evidentiary hearing whether his job would have still been available had he not accepted Employer’s retirement plan, Claimant stated: "Absolutely. Yes." (Hr’g Tr. (February 7, 2013) at 7, R.R. at 48a.) Moreover, Employer corroborated that Claimant's job would have still been available had he not accepted the retirement plan. (Hr'g Tr. (Feb-ruaiy 7, 2013) at 12, R.R. at 53a; Hr’g Tr. (May 17, 2013) at 7, 10, R.R. at 110a, 113a). Importantly, Employer also stated that if Claimant had chosen not to retire, "no one else would have lost their job.” (Hr’g Tr. (May 17, 2013) at 10, R.R. at 113a.) There is no evidence to the contrary in the record.